

Exhibit 10-aa


AT&T INC. BOARD OF DIRECTORS
COMMUNICATIONS CONCESSION PROGRAM


 


 
 
Communications Concession
 
Applies to both active and retired non-employee Directors of AT&T Inc.


1.  
Primary Residence Equipment

Each Director will receive equipment that will allow the provision of services
offered by affiliates of AT&T at the Director’s primary residence as designated
by the Director.  If the relevant AT&T affiliate does not service the area of
the Director’s residence and it is impractical to obtain the equipment from an
affiliate, then AT&T will reimburse the Director for equipment provided by
another company.  Provision of equipment at the primary residence will not count
against the annual communications allowance, whether the equipment is provided
by the AT&T affiliate or another carrier (where equipment from the affiliate is
not available).


2.  
Concession for Equipment at Other Residences and for Services

Each Director will receive communications equipment (other than at the primary
residence) and services each year in an amount not to exceed the following
limits:
·  
$25,000.00 for active Directors and Directors retiring after November 20, 2009;

·  
$15,000.00 for Directors retiring before November 20, 2009.



3.  
Requirements

·  
All concession services must be provided by AT&T affiliates, including AT&T
Mobility and AT&T Long Distance.  The only exception is service and equipment to
the primary residence where the residence is not served by an AT&T
affiliate.  Services and equipment will only be provided to locations in the
continental United States.

·  
The concession benefits are for the personal use of the Director and his/her
immediate family sharing the same household.

·  
In order to keep you informed, the Secretary’s Office will send you a
semi-annual notice indicating the usage of your concession.  If your usage
exceeds the maximum benefit, you will be asked to reimburse AT&T.

·  
A Director’s surviving spouse will continue to receive benefits for fourteen
months after the date of the Director’s death.

·  
This concession benefit may be amended or terminated at any time by the AT&T
Board of Directors.





Amended February 1, 2013
Effective July 2004
